DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 12/10/2019.  Claims 1-51 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-51 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-51 are to a statutory category. For example, independent claim 1, and similarly independent claims 48-49 and 50-51, are directed, in part, to a method, mediums and system (i.e., statutory categories including a process, machine, manufacture or composition of matter) for classifying patients with respect to multiple cancer classes by

CLAIM 1:
(A) obtaining, for each respective reference subject in a first plurality of reference subjects, (i) a cancer class of the respective reference subject and (ii) a sequencing construct for the respective reference subject that includes a first bin count for each respective bin in the plurality of bins, each respective first bin count representative of a number of nucleic acid fragments measured from nucleic acids in a biological sample obtained from the respective reference subject that maps onto a different and non-overlapping portion of the reference genome of the species represented by the bin corresponding to the respective first bin count, wherein, for each respective cancer class in the plurality of cancer classes, the first plurality of reference subjects includes at least one reference subject that has the respective cancer class;

(B) collectively subjecting the first bin count of each bin in the plurality of bins for each reference subject in the first plurality of reference subjects to a dimensionality reduction method thereby obtaining a feature set, wherein the feature set consists of a number of features that is fewer than the number of bins in the plurality of bins, and wherein the dimensionality reduction method yields a value training set comprising a value for each feature in the feature set for each reference subject in the first plurality of reference subjects;

(C) using the value training set as collective input to an untrained first classifier, in conjunction with the cancer class of each respective reference subject in the first plurality of reference subjects as ground truth, to train the untrained first classifier on cancer class thereby obtaining a trained first classifier; and

(D) using the trained first classifier to classify the test subject to a cancer class in the plurality of cancer classes using nucleic acid fragments in a biological sample obtained from the test subject.

CLAIM 48:
(A) obtaining, for each respective reference subject in a first plurality of reference subjects, (i) a cancer class of the respective reference subject and (ii) a sequencing construct for the respective reference subject that includes a first bin count for each respective bin in the plurality of bins, each respective first bin count representative of a number of nucleic acid fragments measured from nucleic acids in a biological sample obtained from the respective reference subject that maps onto a different and non-overlapping portion of the reference genome of the species represented by the bin corresponding to the respective first bin count, wherein, for each respective cancer class in the plurality of cancer classes, the first plurality of reference subjects includes at least one subject that has the respective cancer class;

(B) collectively subjecting the first bin count of each bin in the plurality of bins across the first plurality of reference subjects to a dimensionality reduction method thereby obtaining a feature set, wherein the feature set consists of a number of features that is fewer than the number of bins in the plurality of bins, and wherein the dimensionality reduction method yields a value training set comprising a value for each feature in the feature set for each reference subject in the first plurality of reference subjects;

(C) using the value training set as collective input to an untrained first classifier, in conjunction with the cancer class of each respective reference subject in the first plurality of reference subjects as ground truth, to train the untrained first classifier on cancer class thereby obtaining a trained first classifier; and

(D) using the trained first classifier to classify the test subject to a cancer class in the plurality of cancer classes using nucleic acid fragments of nucleic acids in a biological sample obtained from the test subject.

CLAIM 49:
A non-transitory computer-readable storage medium having stored thereon program code instructions that, when executed by a processor, cause the processor to perform a method of classifying a test subject of a given species to a cancer class, in a plurality of cancer classes, wherein all or a portion of the genome of the species is represented by a plurality of bins, and wherein each bin in the plurality of bins represents a different portion of the genome of the species, the method comprising the method of any one of claims 1-47.

CLAIM 50:
one or more processors; and

a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the processors to perform a method of classifying a test subject of a given species to a cancer class, in a plurality of cancer classes, wherein all or a portion of the genome of the species is represented by a plurality of bins, and wherein each bin in the plurality of bins represents a different portion of the genome of the species, the method comprising:

(A) obtaining, for each respective reference subject in a first plurality of reference subjects, (i) a cancer class of the respective reference subject and (ii) a sequencing construct for the respective reference subject that includes a first bin count for each respective bin in the plurality of bins, each respective first bin count representative of a number of nucleic acid fragments measured from nucleic acids in a biological sample obtained from the respective reference subject that maps onto a different and non-overlapping portion of the reference genome of the species represented by the bin corresponding to the respective first bin count, wherein, for each respective cancer class in the plurality of cancer classes, the first plurality of reference subjects includes at least one subject that has the respective cancer class;

(B) collectively subjecting the first bin count of each bin in the plurality of bins across the first plurality of reference subjects to a dimensionality reduction method thereby obtaining a feature set, wherein the feature set consists of a number of features that is fewer than the number of bins in the plurality of bins, and wherein the dimensionality reduction method yields a value training set comprising a value for each feature in the feature set for each reference subject in the first plurality of reference subjects;

(C) using the value training set as collective input to an untrained first classifier, in conjunction with the cancer class of each respective reference subject in the first plurality of reference subjects as ground truth, to train the untrained first classifier on cancer class thereby obtaining a trained first classifier; and

(D) using the trained first classifier to classify the test subject to a cancer class in the plurality of cancer classes using nucleic acid fragments of nucleic acids in a biological sample obtained from the test subject.

CLAIM 51:
one or more processors; and

a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the processors to perform a method of classifying a test subject of a given species to a cancer class, in a plurality of cancer classes, wherein all or a portion of the genome of the species is represented by a plurality of bins, and wherein each bin in the plurality of bins represents a different portion of the genome of the species, the method comprising the method of any one of claims 1-47.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1, 48-49 and 50-51 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims, as a whole, are directed to classifying patients with respect to multiple cancer classes by obtaining a cancer class, a sequencing construct, obtaining training data set, inputting data and classifying the test subject to a cancer class which are human activities and thus, certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1, and similarly independent claims 48-49 and 50-51, as a whole, are directed to classifying patients with respect to multiple cancer classes and recite obtaining a cancer class, a sequencing construct, obtaining training data set, inputting data and classifying the test subject to a cancer class which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 48-49 and 50-51 but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a an untrained classifier, a trained classifier, a non-transitory computer-readable storage medium, program code instructions, one or more processors, etc. which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0100]-[0106] of applicant's specification (US 2020/0185059) recites that the system/method is implemented using a device that “includes one or more processing units CPU(s) 102 (also referred to as processors or processing core), one or more network interfaces 104, user interface 10” which are merely well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686